Citation Nr: 1608039	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In this regard, the Board has recharacterized the claim of service connection for OSA as an original claim.  In reaching this decision, the Board has not overlooked the fact that in November 2009 the RO notified the Veteran that his April 2009 notice of disagreement (NOD) to the May 2008 rating decision was inadequate.  However, the Board finds that finality did not attach to this finding because the RO's November 2009 letter to the Veteran was not accompanied by notice of his appellate wrights.  See 38 C.F.R. § 20.1103 (2015).  Moreover, the Board finds that the April 2009 writing from that Veteran was adequate to act as an NOD to the May 2008 rating decision.  See Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996) (holding that the Board determines de novo whether a document is an NOD).  Therefore, the Board finds that the May 2008 rating decision did not become final and the current claim of service connection for OSA stems from this rating decision.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  The Veteran's OSA is related to his service-connected posttraumatic stress disorder (PTSD). 

2.  The Veteran's erectile dysfunction is related to his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in essence, that his current OSA and erectile dysfunction are related to his service-connected PTSD, including the medications he takes to treat his PTSD.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran has been service-connected for PTSD since 1997.  The post-service record also shows the Veteran being diagnosed with OSA and erectile dysfunction.  See VA treatment record dated in April 2001; sleep study dated in March 2009; VA examinations dated in April 2010 and November 2011; Also see Allen; McClain.  

As to a relationship between the Veteran's OSA and service-connected PTSD, in August 2008 Hassan Jabbour, M.D., opined that the Veteran's obstructive sleep apnea was related to his PTSD and offered a rationale in support of his conclusion. 

Similarly, in August 2010 Edwin W. Hoeper, M.D., reported that he had been treating the Veteran since September 1997 for his PTSD and thereafter opined that the claimant ". . . also has Sleep Apnea whose severity is increased by PTSD."  Likewise, the claimant's treatment records show his PTSD being treated with, among other drugs, Klonopin and Clonazepam and publically available records show that potential side effects from these medications includes difficulty sleeping.  Moreover, while VA obtained opinions in April 2010 and November 2011, neither examiner specifically opined as to whether the Veteran's OSA was related (caused and/or aggravated) by the medication he takes for his service-connected PTSD.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's OSA is related to his service-connected PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

As to a relationship between the Veteran's service-connected PTSD and his erectile dysfunction, in August 2010 Dr. Hoeper also opined that the claimant has erectile dysfunction because of the treatment of his PTSD with Klonopin.  Likewise, the claimant's treatment records show his PTSD being treated with, among other drugs, Trazodone and Clonazepam.  Moreover, while VA obtained opinions in August 2011 and November 2011, neither examiner specifically opined as to whether the Veteran's erectile dysfunction was related (caused and/or aggravated) by the medication he takes for his service-connected PTSD.   Therefore, the Board finds that the most probative evidence of record shows that the Veteran's erectile dysfunction is related to his service-connected PTSD.  See Owens.

Accordingly, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record supports a grant of service connection for OSA and erectile dysfunction.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for OSA is granted.

Service connection for sleep apnea is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


